By Hawley, J.,
concurring:
Actions often speak plainer than words, and in many eases, 'undoubtedly, furnish “ a safer foundation from which to draw .a,conclusion ” as to the intentions of men than declarations .thereafter made in their own favor. (State v. McGinnis, 6 Nev. 112.) But this rule is neither universal nor infallible. It therefore follows that in all criminal cases where the defendant testifies in his own behalf, it is the duty of the jury to determine the intent of the defendant from all the facts and circumstances •of the case. His testimony at the trial must be considered in ■connection with his acts, conduct, and declarations at the time .of the commission of the alleged offense, uninfluenced by any intimation from the judge as to which is entitled to the most ■credit. The instruction of the court invaded the province of the jury in this respect, and may have prejudiced the defendant. I therefore concur in the judgment.